


117 HR 3893 IH: Coordination, Accountability, Research, and Equity for All Kidneys Act of 2021
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3893
IN THE HOUSE OF REPRESENTATIVES

June 15, 2021
Ms. Blunt Rochester (for herself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To improve kidney disease research, prevention, surveillance, and treatment in minority populations and rural and underserved communities, and for other purposes.


1.Short titleThis Act may be cited as the Coordination, Accountability, Research, and Equity for All Kidneys Act of 2021 or the CARE for All Kidneys Act of 2021.  2.Kidney disease research in minority populations and rural and underserved communities (a)In generalThe Director of the National Institutes of Health shall expand, intensify, and support ongoing research and other activities with respect to kidney disease in minority populations and rural and underserved communities.
(b)ConsultationThe Director of the National Institutes of Health shall carry out subsection (a) in consultation with the Administrator of the Centers for Medicare & Medicaid Services, working with personnel of the Centers who are responsible for chronic care management activities and have expertise in kidney care. (c)Research (1)DescriptionResearch under subsection (a) shall include investigation into—
(A)the causes of kidney disease, including socioeconomic, geographic, clinical, environmental, genetic, racial, ethnic, and other factors that may contribute to increased rates of kidney disease in minority populations and rural and underserved communities; and (B)the causes of increased incidence of kidney disease complications in minority populations and rural and underserved communities, and possible clinical and nonclinical (such as food security, housing, and access to coverage) interventions to decrease such incidence.
(2)Inclusion of participantsIn conducting and supporting research described in subsection (a), the Director of the National Institutes of Health shall seek to include participants from minority populations and rural and underserved communities as study subjects in clinical trials. (d)Report (1)In generalNot later than 6 months after the date of enactment of this section, the Secretary of Health and Human Services shall prepare and submit to the Congress a report on Federal research and public health activities with respect to kidney disease in minority populations and rural and underserved communities.
(2)ContentsThe report under paragraph (1) shall at minimum address each of the following: (A)Research on kidney disease in minority populations and rural and underserved communities, including such research on—
(i)socioeconomic, geographic, clinical, environmental, genetic, racial, ethnic, and other factors (such as food security, housing, and access to coverage) that may contribute to increased rates of kidney disease in minority populations and rural and underserved communities; and (ii)prevention and complications among individuals within these populations and communities who have already developed kidney disease.
(B)Surveillance and data collection on kidney disease in minority populations and rural and underserved communities, including with respect to— (i)efforts to better determine the prevalence of kidney disease among Black, Hispanic/Latino, and Asian-American and Pacific Islander subgroups; and
(ii)efforts to coordinate data collection on the American Indian population. (C)Community-based interventions to address kidney disease targeting minority populations and rural and underserved communities, including—
(i)the evidence base for such interventions; (ii)the cultural appropriateness of such interventions; and
(iii)efforts to educate the public on the causes of kidney disease, the importance of maintaining kidney health, and actions individuals can take to avoid kidney disease. (D)Education and training programs for health professionals (including community health workers) on the prevention and management of kidney disease and its related complications that is supported by the Health Resources and Services Administration, including such programs supported by the Bureau of Health Workforce, the Bureau of Primary Health Care, and the Healthcare Systems Bureau.
3.Kidney disease action plan
(a)In generalThe Assistant Secretary for Health of the Department of Health and Human Services shall conduct, support, and expand public health strategies, prevention, diagnosis, surveillance, and public and professional awareness activities regarding kidney disease. (b)National action plan (1)DevelopmentNot later than 2 years after the date of the enactment of this Act, the Assistant Secretary for Health of the Department of Health and Human Services shall develop a national action plan to address kidney disease in the United States with participation from patients, caregivers, health professionals, patient advocacy organizations, researchers, providers, public health professionals, and other stakeholders.
(2)ContentsAt a minimum, such plan shall include recommendations for— (A)public health interventions for the purpose of implementation of the national plan;
(B)biomedical, health services, and public health research on kidney disease; and (C)inclusion of kidney disease in the health data collections of all Federal agencies.
(c)Kidney disease prevention programsAt the conclusion of the development of the national action plan under subsection (b), the Director of the National Institute of Diabetes and Digestive and Kidney Disease shall conduct public education and awareness activities with patient and professional organizations to stimulate earlier diagnosis and improve patient outcomes from treatment of kidney disease. To the extent known and relevant, such public education and awareness activities shall reflect differences in kidney disease by cause (such as hypertension, diabetes, and polycystic kidney disease) and include a focus on outreach to undiagnosed and, as appropriate, minority populations and rural and underserved communities. (d)Grants for reducing burden of kidney diseaseBeginning not later than 2 years after the date of enactment of this Act, the Director of the Centers for Disease Control and Prevention shall supplement and expand upon the activities of the National Institute of Diabetes and Digestive and Kidney Disease by making grants to nonprofit organizations, State and local jurisdictions, and Indian Tribes for the purpose of reducing the burden of kidney disease, especially in disproportionately impacted communities, through public health interventions and related activities.
(e)Development of best practices for diagnosis and management of kidney diseaseBeginning not later than 2 years after the date of enactment of this Act, the Assistant Secretary for Health of the Department of Health and Human Services shall— (1)in coordination with the Centers for Disease Control and Prevention, the Indian Health Service, the Health Resources and Services Administration, the Department of Veterans Affairs, dialysis providers, nephrologists, medical societies, and nursing groups, develop pilot programs to demonstrate best practices for the diagnosis and management of kidney disease; and
(2)design such pilot programs and best practices for use by— (A)general practitioners, family physicians, internal medicine practitioners, nurse practitioners, and physician assistants in private practice; and
(B)Federally qualified health centers, Indian reservations, prisons, community health centers, and other primary care settings. (f)Data collectionNot later than 180 days after the date of enactment of this Act, the Director of the National Institute of Diabetes and Digestive and Kidney Disease and the Director of the Centers for Disease Control and Prevention, acting jointly, shall assess the depth and quality of information on kidney disease that is collected in surveys and population studies conducted by the Centers for Disease Control and Prevention, including whether there are additional opportunities for information to be collected in the National Health and Nutrition Examination Survey, the National Health Interview Survey, and the Behavioral Risk Factors Surveillance System surveys. The Director of the National Institute of Diabetes and Digestive and Kidney Disease shall include the results of such assessment in the national action plan under subsection (b).
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$1,000,000 for fiscal year 2022;
(2)$1,000,000 for fiscal year 2023; (3)$1,000,000 for fiscal year 2024;
(4)$1,000,000 for fiscal year 2025; and (5)$1,000,000 for fiscal year 2026.
4.Report on end-stage renal disease (ESRD) treatment choices (ETC) modelThe Assistant Secretary for Health of the Department of Health and Human Services shall— (1)annually provide to the Congress a report on how the end-stage renal disease treatment choices model has affected minority populations and rural and underserved communities; and
(2)in each such report, include the number and percentage of people in home dialysis categorized by race, ethnicity, gender, geographic location, and age. 5.Increasing kidney transplants in minority, rural, and underserved communities (a)In generalThe Director of the National Institutes of Health shall expand, intensify, and support ongoing research and other activities with respect to kidney transplants in minority populations and rural and underserved communities.
(b)ConsultationThe Director of the National Institutes of Health shall carry out this section in consultation with the Administrator of the Centers for Medicare & Medicaid Services, working with personnel of the Centers who are responsible for chronic care management activities and have expertise in kidney care. (c)ResearchResearch under subsection (a) shall include investigation into—
(1)the causes of lower rates of kidney transplants in minority, rural, and underserved communities, including socioeconomic, geographic, clinical, environmental, genetic, racial, ethnic, and other factors that may contribute to lower rates of kidney transplants in minority populations and rural and underserved communities; and (2)possible interventions to increase kidney transplants.
(d)Report; comprehensive plan
(1)In generalThe Secretary of Health and Human Services shall— (A)prepare and submit to the Congress, not later than 6 months after the date of enactment of this section, a report on Federal research and public health activities with respect to kidney transplants as a treatment for end-stage renal disease in minority populations and rural and underserved communities; and
(B)develop and submit to the Congress, not later than 1 year after the date of enactment of this section, an effective and comprehensive Federal plan (including all appropriate Federal health programs) to increase the number of kidney transplants in minority populations and rural and underserved communities. (2)ContentsThe report under paragraph (1)(A) shall at minimum address each of the following:
(A)Research on kidney transplants in minority populations and rural and underserved communities, including such research on financial, insurance coverage, genetic, behavioral, and environmental factors. (B)Surveillance and data collection on kidney transplants in minority populations and rural and underserved communities, including with respect to—
(i)efforts to increase kidney transplants among Black, Hispanic/Latino, Asian-American, and Pacific Islander subgroups with end-stage renal disease; and (ii)efforts to increase kidney transplants in the American Indian population.
(C)Community-based efforts to increase kidney transplants targeting minority populations and rural and underserved communities, including— (i)the evidence base for such increases;
(ii)the cultural appropriateness of such increases; and (iii)efforts to educate the public on the kidney transplants.
(D)Education and training programs for health professionals (including community health workers) on kidney transplants that are supported by the Health Resources and Services Administration, including such programs supported by the Bureau of Health Workforce, the Bureau of Primary Health Care, and the Healthcare Systems Bureau. 6.Environmental and occupational health programsThe Director of the Centers for Disease Control and Prevention shall—
(1)support research into the environmental and occupational causes and biological mechanisms that contribute to kidney disease; and (2)develop and disseminate public health interventions that will lessen the impact of environmental and occupational causes of kidney disease.
7.Understanding the treatment patterns associated with providing care and treatment of kidney failure in minority populations and rural and underserved communities
(a)StudyThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct a study on treatment patterns associated with providing care, under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.), and through private health insurance, to minority populations, and rural and underserved communities, that are disproportionately affected by kidney failure. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Congress a report on the study conducted under subsection (a), together with such recommendations as the Secretary determines to be appropriate.
8.Improving access in underserved areas
(a)Definition of primary care servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by inserting renal dialysis, after dentistry,. (b)National Health Service Corps scholarship programSection 338A(a)(2) of the Public Health Service Act (42 U.S.C. 254l(a)(2)) is amended by inserting , which may include nephrology health professionals before the period at the end.
(c)National Health Service Corps loan repayment programSection 338B(a)(2) of the Public Health Service Act (42 U.S.C. 254l–1(a)(2)) is amended by inserting , which may include nephrology health professionals before the period at the end.  